UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 97-6140



LESTER WARREN CARTER, JR.,

                                             Plaintiff - Appellant,

         versus


JOSEPH CURRAN, JR.; ANN N. BOSSE; OFFICE OF
THE ATTORNEY GENERAL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
94-3020-CCB)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Warren Carter, Jr., Appellant Pro Se.      Kathleen Hoke
Dachille, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Carter
v. Curran, No. CA-94-3020-CCB (D. Md. Dec. 31, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2